Exhibit 10.3

 

GUARANTEE

 

THIS GUARANTEE dated as of December 6, 2016, by each of the signatories listed
on the signature pages hereto (other than the Collateral Agent) and each of the
other entities that becomes a party hereto pursuant to Section 20 (the
“Guarantors,” and individually, a “Guarantor”), in favor of the Collateral Agent
(as defined in the Credit Agreement) for the benefit of the Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of the
date hereof (as the same may be amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time, the “Credit Agreement”),
among PRA HEALTH SCIENCES, INC., a Delaware corporation (“Holdings”),
PHARMACEUTICAL RESEARCH ASSOCIATES, INC., a Virginia corporation (the
“Borrower”), the lending institutions from time to time parties thereto (each a
“Lender” and, collectively, the “Lenders”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Collateral Agent, Letter of Credit Issuer
and Swingline Lender, and the other parties party thereto, pursuant to which,
among other things, the Lenders have severally agreed to make Loans to the
Borrower, the Swingline Lender has agreed to make Swingline Loans and the Letter
of Credit Issuers have agreed to issue Letters of Credit for the account of the
Borrower and the Restricted Subsidiaries (collectively, the “Extensions of
Credit”) upon the terms and subject to the conditions set forth therein and one
or more Cash Management Banks or Hedge Banks may from time to time enter into
Secured Cash Management Agreements or Secured Hedge Agreements with Holdings
and/or its Restricted Subsidiaries;

 

WHEREAS, the Borrower is a direct or indirect wholly-owned Subsidiary of
Holdings and each other Guarantor is a direct or indirect wholly-owned
Subsidiary of Holdings;

 

WHEREAS, the Extensions of Credit will be used in part to enable valuable
transfers to the Guarantors in connection with the operation of their respective
businesses;

 

WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the Extensions of Credit; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower under the Credit Agreement that the Guarantors shall have executed and
delivered this Guarantee to the Collateral Agent for the benefit of the Secured
Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the Lenders, the Swingline Lender
and the Letter of Credit Issuers to enter into the Credit Agreement, to induce
the Lenders, Swingline Lender and the Letter of Credit Issuers to make their
respective Extensions of Credit to the Borrower under the Credit Agreement and
to induce one or more Cash Management Banks or Hedge Banks to enter into Secured
Cash Management Agreements or Secured Hedge Agreements with Holdings and/or its
Restricted Subsidiaries, the Guarantors hereby agree with the Collateral Agent,
for the ratable benefit of the Secured Parties, as follows:

 

1.                                      Defined Terms.

 

(a)                                 Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

(b)                                 The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Guarantee shall refer to this
Guarantee as a whole and not to any particular provision of this Guarantee, and
Section references are to Sections of this Guarantee unless otherwise
specified.  The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”.

 

(c)                                  The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

2.                                      Guarantee.

 

(a)                                 Subject to the provisions of Section 2(b),
each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees, as primary obligor and not merely as surety, to the
Collateral Agent, for the benefit of the Secured Parties, the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of anyone other than such
Guarantor (including amounts that would become due but for operation of the
automatic stay under 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)).

 

(b)                                 Anything herein or in any other Credit
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Credit Documents shall in no event
exceed the amount that can be guaranteed by such Guarantor under the Bankruptcy
Code or any applicable laws relating to fraudulent conveyances, fraudulent
transfers or the insolvency of debtors.

 

(c)                                  Each Guarantor further agrees to pay any
and all expenses (including all reasonable fees and disbursements of counsel)
that may be paid or incurred by the Administrative Agent or the Collateral Agent
or any other Secured Party in enforcing, or obtaining advice of counsel in
respect of, any rights with respect to, or collecting, any or all of the
Obligations and/or enforcing any rights with respect to, or collecting against,
the Guarantors under this Guarantee.

 

(d)                                 Each Guarantor agrees that the Obligations
may at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing this Guarantee or affecting the rights and
remedies of the Collateral Agent or any other Secured Party hereunder.

 

(e)                                  No payment or payments made by the
Borrower, any of the other Guarantors, any other guarantor or any other Person
or received or collected by the Collateral Agent, the Administrative Agent or
any other Secured Party from the Borrower, any of the other Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder, which
shall, notwithstanding any such payment or payments, other than payments made by
such Guarantor in respect of the Obligations or payments received or collected
from such Guarantor in respect of the Obligations, remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Obligations under the Credit Documents are paid in full, the Commitments are
terminated and no Letters of Credit shall be outstanding or the Letters of
Credit Outstanding shall have been Cash Collateralized.

 

(f)                                   Each Guarantor agrees that whenever, at
any time, or from time to time, it shall make any payment to the Collateral
Agent or any other Secured Party on account of its liability hereunder, it will
notify the Collateral Agent in writing that such payment is made under this
Guarantee for such purpose.

 

2

--------------------------------------------------------------------------------


 

The Collateral Agent shall have its own independent right to demand payment of
the amounts payable by each applicable Guarantor under this Section 2,
irrespective of any discharge of such Guarantor’s obligations to pay those
amounts to the other Secured Parties resulting from failure by them to take
appropriate steps in insolvency proceedings affecting that Guarantor to preserve
their entitlement to be paid those amounts.

 

Any amount due and payable by a Guarantor to the Collateral Agent under this
Section 2 shall be decreased to the extent that the other Secured Parties have
received (and are able to retain) payment in full of the corresponding amount
under the other provisions of the Credit Documents and any amount due and
payable by a Guarantor to the Collateral Agent under those provisions shall be
decreased to the extent that the Collateral Agent has received (and is able to
retain) payment in full of the corresponding amount under this Section 2;
provided that the foregoing shall not be deemed to decrease any amounts due and
owing to the Secured Parties in respect of the Obligations under this Guarantee.

 

3.                                      [Reserved]

 

4.                                      Right of Contribution.  Each Guarantor
hereby agrees that to the extent that a Guarantor shall have paid more than its
proportionate share of any payment made hereunder (including by way of set-off
rights being exercised against it), such Guarantor shall be entitled to seek and
receive contribution from and against any other Guarantor hereunder who has not
paid its proportionate share of such payment.  Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 6 hereof. 
The provisions of this Section 4 shall in no respect limit the obligations and
liabilities of any Guarantor to the Collateral Agent and the other Secured
Parties, and each Guarantor shall remain liable to the Collateral Agent and the
other Secured Parties up to the maximum liability of such Guarantor hereunder.

 

5.                                      Right of Set-off.  In addition to any
rights and remedies of the Secured Parties provided by law, each Guarantor
hereby irrevocably authorizes each Secured Party at any time and from time to
time following the occurrence and during the continuance of an Event of Default,
without notice to such Guarantor or any other Guarantor, any such notice being
expressly waived by each Guarantor, upon any amount becoming due and payable by
such Guarantor hereunder (whether at stated maturity, by acceleration or
otherwise), to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party to or for the credit
or the account of such Guarantor.  Each Secured Party shall notify such
Guarantor promptly of any such set-off and the appropriation and application
made by such Secured Party, provided that the failure to give such notice shall
not affect the validity of such set-off and application.

 

6.                                      No Subrogation.  Notwithstanding any
payment or payments made by any of the Guarantors hereunder or any set-off or
appropriation and application of funds of any of the Guarantors by the
Collateral Agent or any other Secured Party, no Guarantor shall be entitled to
be subrogated to any of the rights (or if subrogated by operation of law, such
Guarantor hereby waives such rights to the extent permitted by applicable law)
of the Collateral Agent or any other Secured Party against the Borrower or any
other Guarantor or any collateral security or guarantee or right of offset held
by the Collateral Agent or any other Secured Party for the payment of any of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor or other
guarantor in respect of payments made by such Guarantor hereunder, in each case,
until all amounts owing to the Collateral Agent and the other Secured Parties on
account of the Obligations under the Credit Documents are paid in full, the
Commitments are terminated and no Letters of Credit shall be outstanding or the
Letters of Credit outstanding shall have been Cash Collateralized.  If any
amount shall be paid to

 

3

--------------------------------------------------------------------------------


 

any Guarantor on account of such subrogation rights at any time when all the
Obligations shall not have been paid in full, or the Commitments shall not have
been terminated or there are still Letters of Credit outstanding (unless they
shall have been Cash Collateralized), such amount shall be held by such
Guarantor in trust for the Collateral Agent and the other Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Collateral Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the Collateral
Agent, if required), to be applied against the Obligations, whether due or to
become due, in such order as the Collateral Agent may determine.

 

7.                                      Amendments, etc. with Respect to the
Obligations; Waiver of Rights.  Each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, (a) any demand for
payment of any of the Obligations made by the Collateral Agent or any other
Secured Party may be rescinded by such party and any of the Obligations
continued, (b) the Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Collateral Agent or any other Secured Party,
(c) the Credit Agreement, the other Credit Documents, the Letters of Credit and
any other documents executed and delivered in connection therewith and the
Secured Cash Management Agreements and Secured Hedge Agreements and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, as the case may be, or, in the case of any
Secured Cash Management Agreement or Secured Hedge Agreement, the Cash
Management Bank or Hedge Bank party thereto) may deem advisable from time to
time and (d) any collateral security, guarantee or right of offset at any time
held by the Collateral Agent or any other Secured Party for the payment of any
of the Obligations may be sold, exchanged, waived, surrendered or released. 
Neither the Collateral Agent nor any other Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Guarantee or any property subject
thereto.  When making any demand hereunder against any Guarantor, the Collateral
Agent or any other Secured Party may, but shall be under no obligation to, make
a similar demand on the Borrower or any other Guarantor or any other person, and
any failure by the Collateral Agent or any other Secured Party to make any such
demand or to collect any payments from the Borrower or any other Guarantor or
any other person or any release of the Borrower or any other Guarantor or any
other person shall not relieve any Guarantor in respect of which a demand or
collection is not made or any Guarantor not so released of its several
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Collateral Agent
or any other Secured Party against any Guarantor.  For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

 

8.                                      Guarantee Absolute and Unconditional.

 

(a)                                 Each Guarantor waives any and all notice of
the creation, contraction, incurrence, renewal, extension, amendment,
modification, waiver or accrual of any of the Obligations, and notice of or
proof of reliance by the Collateral Agent or any other Secured Party upon this
Guarantee or acceptance of this Guarantee.  All Obligations shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended, modified, waived or accrued, in reliance upon this Guarantee, and all
dealings between the Borrower and any of the other Guarantors, on the one hand,
and the Collateral Agent and the other Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guarantee.  To the fullest extent permitted by applicable
law, each Guarantor waives diligence, promptness, presentment, protest and
notice of protest, demand for payment or performance, notice of default or
nonpayment, notice of acceptance and any other notice in respect of the
Obligations or any part of them, and any defense arising by reason of any
disability

 

4

--------------------------------------------------------------------------------


 

or other defense of the Borrower or any of the other Guarantors with respect to
the Obligations.  Each Guarantor understands and agrees that this Guarantee
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity, regularity or enforceability of the
Credit Agreement, any other Credit Document, any Letter of Credit, any Secured
Cash Management Agreement, any Secured Hedge Agreement, any of the Obligations
or any collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Collateral Agent or any
other Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) that may at any time be available to or be
asserted by the Borrower or any other Guarantor against the Collateral Agent or
any other Secured Party or (c)  any other circumstance whatsoever (with or
without notice to or knowledge of the Borrower or such Guarantor) that
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower with respect to the Obligations, or of such Guarantor
under this Guarantee or the other Credit Documents, in bankruptcy or in any
other instance.  When pursuing its rights and remedies hereunder against any
Guarantor,  the Collateral Agent and any other Secured Party may, but shall be
under no obligation to, pursue such rights and remedies as it may have against
the Borrower or any other Person or against any collateral security or guarantee
for the Obligations or any right of offset with respect thereto, and any failure
by the Collateral Agent or any other Secured Party to pursue such other rights
or remedies or to collect any payments from the Borrower or any such other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower or any such
other Person or any such collateral security, guarantee or right of offset,
shall not relieve such Guarantor of any liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Collateral Agent and the other Secured Parties
against such Guarantor.

 

(b)                                 This Guarantee shall remain in full force
and effect and be binding in accordance with and to the extent of its terms upon
each Guarantor and the successors and assigns thereof and shall inure to the
benefit of the Collateral Agent and the other Secured Parties and their
respective successors, indorsees, transferees and assigns until all Obligations
under the Credit Documents (other than any contingent indemnity obligations not
then due, any Secured Hedge Obligations or any Secured Cash Management
Obligations) shall have been satisfied by payment in full, the Commitments
thereunder shall be terminated and no Letters of Credit thereunder shall be
outstanding (except to the extent that the Letters of Credit have been Cash
Collateralized), notwithstanding that from time to time during the term of the
Credit Agreement and any Secured Cash Management Agreement or Secured Hedge
Agreement the Credit Parties may be free from any Obligations.

 

(c)                                  A Guarantor shall automatically be released
from its obligations hereunder and the Guarantee of such Guarantor shall be
automatically released under the circumstances described in Section 13.1 of the
Credit Agreement.

 

(d)                                 The Guarantors jointly and severally agree
that, as between the Guarantors and the Secured Parties, the Obligations under
the Credit Documents may be declared to be forthwith due and payable as provided
in Section 11 of the Credit Agreement (and shall be deemed to have become
automatically due and payable in the circumstances provided in such Section) for
purposes of Section 2, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against the Borrower or Holdings and that, in the event of such
declaration (or such obligations being deemed to have become automatically due
and payable), such obligations (whether or not due and payable by the Borrower)
shall forthwith become due and payable by the Guarantors for purposes of
Section 2.

 

9.                                      Reinstatement.  This Guarantee shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Collateral Agent or any other Secured
Party upon the insolvency,

 

5

--------------------------------------------------------------------------------


 

bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
other Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any other Guarantor or any substantial part of its property, or otherwise, all
as though such payments had not been made.

 

10.                               Payments.  Each Guarantor hereby guarantees
that payments hereunder will be paid to the Collateral Agent without set-off or
counterclaim in Dollars (based on the Dollar Equivalent amount of such
Obligations on the date of payment) at the Collateral Agent’s office.  Each
Guarantor agrees that the provisions of Sections 5.4 and 13.19 of the Credit
Agreement shall apply to such Guarantor’s obligations under this Guarantee.

 

11.                               Representations and Warranties; Covenants.

 

(a)                                 Each Guarantor hereby represents and
warrants that the representations and warranties set forth in Section 8 of the
Credit Agreement as they relate to such Guarantor and in the other Credit
Documents to which such Guarantor is a party, each of which is hereby
incorporated herein by reference, are true and correct in all material respects
as of the Closing Date (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date), provided that any such representation and warranty which is qualified by
materiality, Material Adverse Effect or similar language is true and correct in
all respects, and the Collateral Agent and each other Secured Party shall be
entitled to rely on each of them as if they were fully set forth herein.

 

(b)                                 Each Guarantor hereby covenants and agrees
with the Collateral Agent and each other Secured Party that, from and after the
date of this Guarantee until the Obligations are paid in full, the Commitments
are terminated and no Letter of Credit remains outstanding or the Letters of
Credit Outstanding have been Cash Collateralized, such Guarantor shall take, or
shall refrain from taking, as the case may be, all actions that are necessary to
be taken or not taken so that no violation of any provision, covenant or
agreement contained in Section 9 or Section 10 of the Credit Agreement, and so
that no Default or Event of Default, is caused by any act or failure to act of
such Guarantor or any of its Subsidiaries.

 

12.                               Authority of the Collateral Agent.

 

(a)                                 The Collateral Agent enters into this
Guarantee in its capacity as agent for the Secured Parties from time to time. 
The rights and obligations of the Collateral Agent under this Guarantee at any
time are the rights and obligations of the Secured Parties at that time.  Each
of the Secured Parties has (subject to the terms of the Credit Documents) a
several entitlement to each such right, and a several liability in respect of
each such obligation, in the proportions described in the Credit Documents.  The
rights, remedies and discretions of the Secured Parties, or any of them, under
this Guarantee may be exercised by the Collateral Agent.  No party to this
Guarantee is obliged to inquire whether an exercise by the Collateral Agent of
any such right, remedy or discretion is within the Collateral Agent’s authority
as agent for the Secured Parties.

 

(b)                                 Each party to this Guarantee acknowledges
and agrees that any changes (in accordance with the provisions of the Credit
Documents) in the identity of the persons from time to time comprising the
Secured Parties gives rise to an equivalent change in the Secured Parties,
without any further act.  Upon such an occurrence, the persons then comprising
the Secured Parties are vested with the rights, remedies and discretions and
assume the obligations of the Secured Parties under this Guarantee.  Each party
to this Guarantee irrevocably authorizes the Collateral Agent and/or the
Administrative Agent

 

6

--------------------------------------------------------------------------------


 

to give effect to the change in Lenders contemplated in this Section 12(b) by
countersigning an Assignment and Acceptance.

 

(c)                                  Neither the Collateral Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
liable to any party for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any Credit Document (except for
its or such Person’s own gross negligence or willful misconduct, as determined
in the final non-appealable judgment of a court of competent jurisdiction).

 

13.                               Notices.  All notices, requests and demands
pursuant hereto shall be made in accordance with Section 13.2 of the Credit
Agreement.  All communications and notices hereunder to any Guarantor shall be
given to it in care of Holdings at the Holdings’ address set forth in
Section 13.2 of the Credit Agreement.

 

14.                               Counterparts.  This Guarantee may be executed
by one or more of the parties to this Guarantee on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  A set of the copies of this Guarantee signed by all the
parties shall be lodged with the Collateral Agent and Holdings.

 

15.                               Severability.  Any provision of this Guarantee
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

16.                               Integration.  This Guarantee, together with
the other Credit Documents and each other document in respect of (and including)
any Secured Hedge Agreement and any Secured Cash Management Agreement,
represents the agreement of each Guarantor and the Collateral Agent with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Collateral Agent or any other Secured Party
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents or each other document in respect of
(and including) any Secured Hedge Agreement or any Secured Cash Management
Agreement.

 

17.                               Amendments in Writing; No Waiver; Cumulative
Remedies.

 

(a)                                 None of the terms or provisions of this
Guarantee may be waived, amended, supplemented or otherwise modified except in
accordance with Section 13.1 of the Credit Agreement.

 

(b)                                 Neither the Collateral Agent nor any other
Secured Party shall by any act (except by a written instrument pursuant to
Section 17(a)), delay, indulgence, omission or otherwise be deemed to have
waived any right or remedy hereunder or to have acquiesced in any Default or
Event of Default or in any breach of any of the terms and conditions hereof.  No
failure to exercise, nor any delay in exercising, on the part of the Collateral
Agent or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by the Collateral
Agent or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that the
Collateral Agent or any Secured Party would otherwise have on any future
occasion.

 

7

--------------------------------------------------------------------------------


 

(c)                                  The rights, remedies, powers and privileges
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.

 

18.                               Section Headings.  The Section headings used
in this Guarantee are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

19.                               Successors and Assigns.  This Guarantee shall
be binding upon the successors and assigns of each Guarantor and shall inure to
the benefit of the Collateral Agent and the other Secured Parties and their
respective successors and assigns except that no Guarantor may assign, transfer
or delegate any of its rights or obligations under this Guarantee without the
prior written consent of the Collateral Agent.

 

20.                               Additional Guarantors.  Each Subsidiary of
Holdings that is required to become a party to this Guarantee pursuant to
Section 9.11 of the Credit Agreement shall become a Guarantor, with the same
force and effect as if originally named as a Guarantor herein, for all purposes
of this Guarantee, upon execution and delivery by such Subsidiary of a written
supplement substantially in the form of Annex A hereto (each such written
supplement, a “Guarantor Supplement”).  The execution and delivery of any
instrument adding an additional Guarantor as a party to this Guarantee shall not
require the consent of any other Guarantor hereunder.  The rights and
obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Guarantee.

 

21.                               WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS GUARANTEE, ANY OTHER CREDIT DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

22.                               Submission to Jurisdiction; Waivers; Service
of Process.  Each Guarantor hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Guarantee and the other Credit
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the State and County of New York, the courts of the United States of America
for the Southern District of New York and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same or to commence or support any such action
or proceeding in any other jurisdiction;

 

(c)                                  agrees that nothing herein shall affect the
right of the Collateral Agent or any other Secured Party to effect service of
process in any other manner permitted by law or shall limit the right of the
Collateral Agent or any other Secured Party to sue in any other jurisdiction;
and

 

(d)                                 waives, to the maximum extent not prohibited
by law, any right it may have to claim or recover in any legal action or
proceeding referred to in this Section 22 any special, exemplary, punitive or
consequential damages.

 

8

--------------------------------------------------------------------------------


 

Each Guarantor hereby irrevocably and unconditionally appoints the Borrower (or,
if such entity ceases to be existing under the laws of the United States, any
state or territory thereof or the District of Columbia, and each Credit Party
does not appoint another Credit Party existing therein as such a substitute
agent, CT Corporation System 111 Eighth Avenue, 13th Floor, New York, New York
10011) as its agent for service of process in any suit, action or proceeding
with respect to this Guarantee and each other Credit Document and agrees that
service of process in any such suit, action or proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Guarantor in care of the
Borrower at the Borrower’s address set forth in the Credit Agreement (or, if the
Borrower ceases to be the agent for service of process as set forth in this
paragraph, at the address of CT Corporation System set forth in this paragraph
or the address of the substitute agent specified upon its appointment, as the
case may be) and each Guarantor hereby irrevocably authorizes and directs the
Borrower (or such other substitute agent) to accept such service on its behalf.

 

23.                               GOVERNING LAW.  THIS GUARANTEE AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Signature pages follow]

 

9

--------------------------------------------------------------------------------


n

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer or other representative as
of the day and year first above written.

 

 

PRA HEALTH SCIENCES, INC., as Guarantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President, Accounting,
Corporate Controller and Assistant
Treasurer

 

 

 

 

 

PHARMACEUTICAL RESEARCH
ASSOCIATES, INC., as Guarantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President of Finance

 

 

 

 

 

PRA HOLDINGS, INC., as Guarantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President of Finance

 

 

 

 

 

PRA INTERNATIONAL, as Guarantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President of Finance

 

 

 

 

 

PRA SUB, INC., as Guarantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President of Finance

 

[Signature Page to Guarantee]

 

--------------------------------------------------------------------------------


 

 

PRA INTERNATIONAL OPERATIONS, INC.,
as Guarantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President of Finance

 

 

 

 

 

PRA HEALTH HOLDCO, INC., as Guarantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President of Finance

 

 

 

 

 

NEXTRIALS, INC., as Guarantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President of Finance

 

 

 

 

 

PRA EARLY DEVELOPMENT RESEARCH,
INC., as Guarantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President of Finance

 

[Signature Page to Guarantee]

 

--------------------------------------------------------------------------------


 

 

CRI NEWCO, INC., as Guarantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President, Accounting
and Corporate Controller

 

 

 

 

 

CRI WORLDWIDE, LLC, as Guarantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President, Accounting
and Corporate Controller

 

 

 

 

 

LIFETREE CLINICAL RESEARCH, L.C., as
Guarantor

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President, Accounting and Corporate Controller

 

 

 

 

 

CRI INTERNATIONAL, LLC, as Guarantor

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President, Accounting and Corporate Controller

 

 

 

 

 

CLINSTAR LLC, as Guarantor

 

 

 

By: Pharmaceutical Research Associates, Inc., its managing member

 

 

 

By:

 

 

 

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President of Finance

 

[Signature Page to Guarantee]

 

--------------------------------------------------------------------------------


 

 

PHARMACEUTICAL RESEARCH
ASSOCIATES EASTERN EUROPE, LLC, as
Guarantor

 

 

 

 

 

By: ClinStar LLC, its managing member By:

 

 

 

 

 

 

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President of Finance

 

 

 

 

 

PHARMACEUTICAL RESEARCH
ASSOCIATES CIS, LLC, as Guarantor

 

 

 

 

 

By: Pharmaceutical Research Associates Eastern Europe,
LLC, its managing member

 

 

 

By: ClinStar, LLC, its managing member

 

 

 

By: Pharmaceutical Research Associates, Inc., its
managing member

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President of Finance

 

 

 

 

 

RPS GLOBAL HOLDINGS, LLC, as Guarantor

 

 

 

By: PRA Holdings, Inc., its managing member

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President of Finance

 

[Signature Page to Guarantee]

 

--------------------------------------------------------------------------------


 

 

RPS PARENT HOLDING LLC, as Guarantor

 

 

 

By: RPS Global Holdings, LLC, its managing member

 

 

 

By: PRA Holdings, Inc., its managing member

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President of Finance

 

 

 

 

 

ROY RPS HOLDINGS LLC., as Guarantor

 

 

 

By: RPS Parent Holding LLC, its managing member

 

 

 

By: RPS Global Holdings, LLC, its managing member

 

 

 

By: PRA Holdings, Inc., its managing member

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President of Finance

 

 

 

 

 

RESEARCH PHARMACEUTICAL SERVICES,
INC., as Guarantor

 

 

 

 

 

By:

 

 

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President,
Accounting and Corporate Controller

 

[Signature Page to Guarantee]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Collateral Agent

 

 

 

By:

 

 

/s/ Christine Gardiner

 

 

Name: Christine Gardiner

 

 

Title: Vice President

 

[Signature Page to Guarantee]

 

--------------------------------------------------------------------------------


 

ANNEX A TO
THE GUARANTEE

 

SUPPLEMENT NO. [  ] dated as of [                    ] to the GUARANTEE dated as
of December 6, 2016, among each of the Guarantors listed on the signature
pages thereto and any other entity that becomes a party thereto pursuant to
Section 20 thereof (each such entity individually, a “Guarantor” and,
collectively, the “Guarantors”), and Wells Fargo Bank, National Association, as
Collateral Agent for the Secured Parties (the “Guarantee”).

 

A.            Reference is made to that certain Credit Agreement, dated as of
the date of the Guarantee (as the same may be amended, restated, supplemented or
otherwise modified, refinanced or replaced from time to time, the “Credit
Agreement”), among PRA HEALTH SCIENCES, INC., a Delaware corporation
(“Holdings”), PHARMACEUTICAL RESEARCH ASSOCIATES, INC., a Virginia corporation
(the “Borrower”), the lending institutions from time to time parties thereto
(each a “Lender” and, collectively, the “Lenders”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Collateral Agent, Letter of Credit Issuer
and Swingline Lender, and the other parties party thereto.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Guarantee.

 

C.            The Guarantors have entered into the Guarantee in order to induce
the Administrative Agent, the Collateral Agent, the Lenders, the Swingline
Lender and the Letter of Credit Issuer to enter into the Credit Agreement and to
induce the Lenders and the Letter of Credit Issuers to make their respective
Extensions of Credit to the Borrower under the Credit Agreement and to induce
one or more Cash Management Banks or Hedge Banks to enter into Secured Cash
Management Agreements or Secured Hedge Agreements with Holdings and/or its
Restricted Subsidiaries.

 

D.            Section 9.11 of the Credit Agreement and Section 20 of the
Guarantee provide that additional Subsidiaries may become Guarantors under the
Guarantee by execution and delivery of an instrument in the form of this
Supplement.  Each undersigned Subsidiary (each a “New Guarantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Guarantor under the Guarantee in order to induce the Lenders, the
Swingline Lender and the Letter of Credit Issuers to make additional Extensions
of Credit, to induce one or more Hedge Banks or Cash Management Banks to enter
into Secured Hedge Agreements and Secured Cash Management Agreements and as
consideration for Extensions of Credit previously made.

 

Accordingly, the Collateral Agent and each New Guarantor agrees as follows:

 

SECTION 1.         In accordance with Section 20 of the Guarantee, each New
Guarantor by its signature below becomes a Guarantor under the Guarantee with
the same force and effect as if originally named therein as a Guarantor, and
each New Guarantor hereby (a) agrees to all the terms and provisions of the
Guarantee applicable to it as a Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct in all material respects on and as of the date
hereof (except where such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date), provided that any
such representation and warranty which is qualified by materiality, Material
Adverse Effect or similar language is true and correct in all respects.  Each
reference

 

--------------------------------------------------------------------------------


 

to a Guarantor in the Guarantee shall be deemed to include each New Guarantor. 
The Guarantee is hereby incorporated herein by reference.

 

SECTION 2.         Each New Guarantor represents and warrants to the Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws affecting creditors’ rights generally and subject to general
principles of equity.

 

SECTION 3.         This Supplement may be executed by one or more of the parties
to this Supplement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  A set of
the copies of this Supplement signed by all the parties shall be lodged with
Holdings and the Collateral Agent.  This Supplement shall become effective as to
each New Guarantor when the Collateral Agent shall have received counterparts of
this Supplement that, when taken together, bear the signatures of such New
Guarantor and the Collateral Agent.

 

SECTION 4.         Except as expressly supplemented hereby, the Guarantee shall
remain in full force and effect.

 

SECTION 5.        THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.         Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.         All notices, requests and demands pursuant hereto shall be
made in accordance with Section 13.2 of the Credit Agreement.  All
communications and notices hereunder to each New Guarantor shall be given to it
in care of Holdings at Holdings’ address set forth in Section 13.2 of the Credit
Agreement.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each New Guarantor and the Collateral Agent have duly
executed this Supplement to the Guarantee as of the day and year first above
written.

 

 

[NAME OF NEW GUARANTOR], as Guarantor

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

[Signature Page to Guarantee Supplement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Collateral Agent

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

[Signature Page to Guarantee Supplement]

 

--------------------------------------------------------------------------------